United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1191
Issued: November 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2012 appellant filed a timely appeal from the March 5, 2012 schedule award
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3 the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than an eight percent permanent impairment of
his right leg.
FACTUAL HISTORY
This is the third appeal before the Board. Appellant, then a 39-year-old letter carrier,
injured his right knee on August 17, 1995 when he tripped over a hole on a front lawn. He filed
a claim for benefits on August 18, 1995, which OWCP accepted for right knee sprain. On
1

5 U.S.C. § 8101 et seq.

February 15, 1997 Dr. Irvin A. Guterman, Board-certified in orthopedic surgery, performed a
partial lateral meniscectomy, right knee arthroscopy and partial resection of hypertrophic
synovium. The procedure was authorized by OWCP.
By decision dated December 3, 2002, OWCP granted appellant a schedule award for a
two percent permanent impairment of the right leg. In a decision dated September 29, 2003,2 the
Board set aside the December 3, 2002 decision and remanded the case for further development.
The Board noted that OWCP did not explain why it selected a diagnosis-based leg impairment
rating of two percent rather than an eight percent anatomic rating for thigh atrophy. By decision
dated March 10, 2004, OWCP issued a schedule award for an additional six percent permanent
impairment to the right leg.
Appellant sought an additional schedule award. By decision dated May 14, 2008, OWCP
denied his request for an additional schedule award. In a decision dated December 5, 2008,3 the
Board affirmed the May 14, 2008 decision. The facts of this case as set forth in the Board’s prior
decisions are incorporated by reference.
In an October 11, 2010 report, Dr. Guterman advised that appellant had continued
complaints of right knee pain, which began after he had been on his knee for approximately three
hours. He related that there were periodic episodes of exacerbation depending on his activities.
On examination Dr. Guterman measured a range of motion of zero to 115 degrees in the right
knee, with thigh circumference of 58 centimeters (cm) on the right and 60 cm on the left, 10 cm
above the patella. He advised that appellant had residual symptoms, quadriceps weakness and
mild degenerative joint disease, right knee, status post lateral meniscectomy.
In a November 3, 2010 report, Dr. Guterman rated an 11 percent impairment pursuant to
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) sixth edition. He based this rating on the following factors:
“Using [T]able 16-3, three percent impairment is awarded for the partial lateral
meniscectomy. Using the following factors of functional history grade 2 ([T]able
16-6), physical examination ([T]able 16-7), range of motion grade modifier 1 and
muscle atrophy grade modifier 2, an additional eight impairment of the lower
extremity is determined. Thus, 11 percent impairment of the lower extremity is
obtained.”
In a report dated February 27, 2012, Dr. Christopher R. Brigham, Board-certified in
occupational medicine and an OWCP medical adviser, reviewed Dr. Guterman’s reports. He
found that appellant did not have any additional impairment of the right leg pursuant to the sixth
edition of the A.M.A., Guides. Dr. Brigham stated:
“In Table 16-3, Knee Regional Grid, Lower Extremity Impairments section on
meniscus injury, for the diagnosis ‘Partial (medial or lateral) meniscectomy,
2

Docket No. 03-1006 (issued September 29, 2003).

3

Docket No. 08-1651 (issued December 5, 2008).

2

meniscal tear or meniscal repair’ there is a [c]lass 1 rating with a default score of
[two] percent lower extremity impairment. Dr. Guterman selects a [three] percent
lower extremity impairment for the diagnosis, which is not consistent with the
default value of the [c]lass [1] rating.
“Dr. Guterman selects the grade modifiers for the functional history, physical
examination and the clinical studies and provides an additional [eight] percent
lower extremity impairment. He does not follow the method value in the A.M.A.,
Guides for applying the grade modifiers to the default value of the impairment
rating.
“Dr. Guterman reports in his October 11, 2011 report, ‘[s]ymptomatically, the
patient continues to complain of pain about the knee that begins after he has been
on the knee for approximately three hours.’ The medical reports reviewed are
absent reported antalgic gait or corrective footwear. Therefore, in [s]ection 16.3a,
Adjustment Grid -- Functional History … and Table 16-6, Functional History -Lower Extremities …, [appellant] is assigned a [g]rade [m]odifier zero; the
functional history is consistent with ‘no problem.’
“In [s]ection 16.3b, Adjustment Grid -- Physical Examination … and Table 16-7,
Physical Examination Adjustment -- Lower Extremities …, Dr. Guterman reports
that there is a [g]rade [m]odifier 2 for the reported atrophy of two cm difference
in circumference of the right thigh. The medical reports reviewed report that
there is no difference in calf circumference. Dr. Guterman reports in the
October 11, 2010 report that there is ‘[r]ange of motion, 0 [to] 115 degrees.’ The
finding of the thigh circumference would not be an expected finding for the
diagnosis of the right knee. The reported range of motion measurements support
no range of motion deficit of the right knee. I provide a [g]rade 1 [m]odifier for
‘minimal palpatory findings.’
“In [s]ection 16.3c, Adjustment Grid -- Clinical Studies … and Table 16-8,
Clinical Studies Adjustment -- Lower Extremities …, [appellant] is not assigned a
[g]rade [m]odifier as the [c]linical [s]tudies were used to confirm the diagnosis.
“In summary, the adjustments are: [f]unctional [h]istory [g]rade [m]odifier 0,
[p]hysical [e]xamination 1 and [c]linical [s]tudies [not applicable]. Net
adjustment compared to [d]iagnosis [c]lass is minus 1, [g]rade B, two [percent]
lower extremity impairment in regards to the right knee.”4
By decision dated March 5, 2012, OWCP found that appellant had no additional
impairment of the right leg greater than the eight percent previously awarded.

4

A.M.A., Guides at 510.

3

LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.8
ANALYSIS
In the instant case, OWCP accepted the conditions of right knee sprain and partial
meniscectomy and granted appellant schedule awards totaling eight percent impairment of the
right leg. The Board notes that there is no specific provision for rating impairment based on
strains or sprains in the A.M.A., Guides. This does not warrant the conclusion that such an
award is precluded. The Board routinely reviews schedule award claims for which the accepted
condition is sprain or strain and has recognized that a sprain/strain may result in a permanent
impairment.9 The instant record is not sufficient to establish that appellant has an impairment
caused by his accepted right knee strain, other than as an adjustment factor for the diagnosisbased impairment rating based upon his partial meniscectomy.
The Board notes that the A.M.A., Guides directs examiners to rate diagnosis-based
impairments for the lower extremities pursuant to Chapter 16, which states at page 497, section
16.2a that impairments are defined by class and grade.10 In accordance with this section the
examiner is instructed to utilize the net adjustment formula outlined at pages 521-22 of the
A.M.A., Guides,11 to obtain the proper impairment rating. Dr. Brigham, OWCP’s medical
adviser determined that Dr. Guterman’s November 3, 2010 report, which found that appellant
had an 11 percent impairment of the right lower extremity, was not rendered in accordance with
the applicable protocols of the A.M.A., Guides. He noted that the diagnosis of partial lateral
meniscectomy yielded a class 1 rating with a default rating of two percent lower extremity

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404. Effective May 1, 2009, FECA began using the A.M.A., Guides (6th ed. 2009).

7

Id.

8

Veronica Williams, 56 ECAB 367, 370 (2005).

9

C.H., Docket No. 08-2246 (issued May 15, 2009).

10

A.M.A., Guides 497.

11

Id. at 521-22.

4

impairment; Dr. Guterman, however, rated a three percent lower extremity impairment for the
diagnosis, which was not consistent with the default value of the class 1 rating.
In addition, Dr. Brigham found that Dr. Guterman did not use the proper method for
applying grade modifiers for the functional history, physical examination and clinical studies
adjustment values to the default value of the impairment rating; nor did he accurately rely on
examination findings to render his impairment ratings. He relied on the adjustment grid at
section 16.3a, Table 16-6,12 to assign appellant a functional history grade modifier of zero,
consistent with “no problem.” For physical examination, Dr. Brigham relied on the adjustment
grid at section 16.3b, Table 16-7,13 to assign appellant a physical examination grade modifier of
1 for the reported atrophy of two cm difference in the circumference of the right thigh; he stated
that measurements taken in Dr. Guterman’s October 11, 2010 report showed a negligible
difference in calf circumference and no range of motion deficit of the right knee. He assigned
grade 1 modifier for minimal palpatory findings. With regard to clinical studies, Dr. Brigham
relied on the adjustment grid at section 16.3c, Table 16-8,14 to find that a grade modifier for
clinical studies were not applicable, as there were no tests utilized to confirm the diagnosis. He
therefore concluded that the net adjustment compared to diagnosis class was minus 1, grade B,
for a two percent lower extremity impairment for the right knee.
The Board finds that OWCP’s medical adviser properly determined that appellant did not
have an impairment of the right leg greater than that already awarded, as he calculated this rating
based on the applicable protocols and tables of the sixth edition of the A.M.A., Guides.
Dr. Guterman found that appellant had an 11 percent right lower extremity impairment. His
reports are of diminished probative weight, however, as he did not utilize the proper methods to
correlate this rating to the applicable protocols of the sixth edition of the A.M.A., Guides.15
OWCP properly found that the opinion of its medical adviser, Dr. Brigham, constituted sufficient
medical rationale to support the March 5, 2012 schedule award decision.
Appellant has submitted no other medical evidence indicating that he has an impairment
greater than eight percent to his right leg. The Board will affirm OWCP’s March 5, 2012 decision
denying an additional schedule award for the right lower extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

12

Id. at 516.

13

Id. at 517.

14

Id. at 519.

15

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005). The Board notes that Dr. Beebe provided differing impairment ratings in several reports, which further
diminished the probative weight of his opinion.

5

CONCLUSION
The Board finds that appellant has not established that he has more than an eight percent
impairment to his right leg.
ORDER
IT IS HEREBY ORDERED THAT the March 5, 2012 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 20, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

